In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Schulman, J.), dated July 19, 2007, which granted the motion of the United States of America for leave to intervene for the limited purpose of moving to stay all proceedings in this action pending the completion of federal criminal proceedings in an action entitled United States v Catapano, pending in the United States District Court under docket No. 05-CR-229, and granted the cross motion of the defendant New York City Construction Authority (Maxwell High School) to stay all proceedings in this action.
Ordered that the appeal is dismissed as academic, with one bill of costs.
By order dated December 10, 2009, the Supreme Court, Queens County, vacated the stay granted in the order appealed from. Accordingly, this appeal has been rendered academic. Covello, J.P., Santucci, Chambers and Lott, JJ., concur.